 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   JAMALL BAKER,

 9                               Plaintiff,                 Case No. C17-1678-RSL-MAT

10            v.                                            ORDER DIRECTING DEFENDANTS
                                                            TO REFILE MOTION FOR
11   JERALD GRANT, et al.,                                  SUMMARY JUDGMENT

12                               Defendants.

13

14            On February 4, 2020, the Court declined to place defendants’ motion for summary

15   judgment back on the calendar until after plaintiff had an opportunity to seek additional time to

16   conduct discovery. (Dkt. 124.) On February 5, 2020, plaintiff asked the Court to put the motion

17   for summary judgment back on the calendar, stating that he would only seek additional time if

18   necessary after the motion was refiled. (Dkt. 125.) Given plaintiff’s request, the Court STRIKES

19   the deadline for plaintiff to move for additional time to conduct discovery and ORDERS

20   defendants to refile their motion for summary judgment and supporting evidence within seven

21   days of the date of this Order. Defendants shall note their motion in accordance with the Local

22   Rules.

23            The Clerk is directed to send copies of this order to the parties and to the Honorable Robert


     ORDER DIRECTING DEFENDANTS TO
     REFILE MOTION FOR SUMMARY
     JUDGMENT - 1
 1   S. Lasnik.

 2          Dated this 12th day of February, 2020.

 3

 4                                                   A
                                                     Mary Alice Theiler
 5                                                   United States Magistrate Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER DIRECTING DEFENDANTS TO
     REFILE MOTION FOR SUMMARY
     JUDGMENT - 2
